Citation Nr: 9917243	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent 
disabling for a right shoulder disorder, described as 
recurrent right shoulder dislocation with limitation of 
motion.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for a breathing 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant apparently served two periods of active duty.  
One that is verified from July 1981 to July 1984.  A second 
period, claimed to be from January 1987 to January 1990 has 
not been verified.  In view of the holdings below concerning 
the service connection issues, the second period of service 
need not be verified.  Service medical records from the 
second period of service are on file.

This matter comes to the Board of Veterans' Appeals (the 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).

Service connection was originally granted in August 1994, for 
a right shoulder dislocation with limitation of motion, and 
assigned a 20 percent rating.  The Board notes that the 
veteran has continued to disagree with the original grant for 
service connection for a right shoulder disorder.  The issue 
before the Board then is taken to include whether there is 
any basis for a "staged" rating at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of an increased rating for a right shoulder 
disorder is the subject of the remand immediately following 
the Order section in this decision.


FINDINGS OF FACT

1.  The veteran's service and post service medical records 
are silent for complaints, treatment, or diagnosis of a 
breathing disorder; he had pneumonia in 1989, but this 
appears to have resolved without residual impairment.  No 
chronic breathing disorder has been demonstrated by the 
evidence of record.  

2.  The veteran's service and post service medical records 
are silent for complaints, treatment, or diagnosis of a 
continuing lower back disorder, until an automobile accident 
in 1994, several years after service.  

3.  Appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for a breathing disorder, and a 
lower back disorder are plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of well-grounded 
claims for service connection for a breathing disorder, or a 
lower back disorder. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the veteran's claim is well 
grounded; that is, whether it is plausible, meritorious on 
its own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If a particular claim is 
not well grounded, then the appeal fails and there is no 
further duty to assist in developing facts pertinent to the 
claim as such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In Tirpak v. Derwinski, 2 Vet.App. 609 (1992), the United 
States Court Of Veterans Appeals (Court) (now the United 
States Court Of Appeals for Veterans Claims) held that the 
appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
Id., at 611.  King  v. Brown, 5 Vet.App. 19, 21 (1993) held 
that "evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well-grounded" unless they were inherently 
incredible or beyond the competence of the person making the 
assertion.

In this case, the evidentiary assertions as to the claims of 
service connection for a lower back disorder, and a breathing 
disorder are beyond the competence of the veteran when viewed 
in the context of the total record.  However, the veteran is 
advised that where the determinative issues involve questions 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, the Board finds that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for a lower back disorder, or a breathing 
disorder.  

The service medical records are negative for a chronic lower 
back or breathing disorder.  There are, essentially, no post 
service VA or private medical records indicating complaints, 
treatment, or diagnosis for a chronic lower back or breathing 
disorder, nor is there any evidence indicating otherwise 
until a private clinical record in July 1994, noted the 
veteran injured his back in an automobile accident in April 
1994.  

In an RO hearing in March 1998, the veteran testified that he 
injured his back in basic training in 1981.  His 
representative makes mention of spasms being noted in August 
1981.  It is contended that the back problem had continued to 
be a problem to the present time. He had a subsequent 
automobile accident in 1994, which increased the severity of 
the back disorder.  It was after this accident that he first 
began seeking medical treatment for his back. He testified to 
being treated at least 10 times in service for his back.  He 
also was treated by a private physician in 1985,  between his 
two periods of service, but could not remember the 
physician's name or any diagnosis. In addition the office was 
closed. 

He further testified to having breathing problems in service, 
referring to treatment and a diagnosis of pneumonia.  He has 
continued having breathing problems to the present.  When he 
gets allergies, or a cold he has difficulty breathing.  He 
does not have a diagnosed lung disorder according to his 
testimony.  

The file contains extensive service, VA, and private medical 
records. It is 
significant that the earliest indications of any chronic 
lower back complaints, or
disorder is not until after the 1994 automobile accident, at 
least 3 years after the 
second (unverified) period of service.  A medical report from 
Jorge Alvarez, M.D.,
dated in July 1994, noted the automobile accident on April 
20, 1994.  The veteran
complained of neck, upper and lower back, right shoulder, and 
other pain. X-rays at 
the time of the accident were negative. The diagnosis was 
status post (SP) motor
vehicle accident, with lumbosacral spine sprain.  

None of the records indicate any chronic breathing disorder.  
While he was treated for pneumonia in service, and chest x-
ray in 1989 shown old changes without acute process, it is 
not shown that these findings resulted in a chronic breathing 
disorder.  Physical examinations in service and thereafter 
have not revealed pertinent complaint or objective findings.

There are no medical opinions expressed or implied to 
establish a plausible claim
for service connection of the veteran's lower back disorder, 
or a breathing disorder.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet .App. 171 (1991).  In 
this case no evidence has been submitted by the appellant to 
support the allegations of a lower back disorder or breathing 
disorder during service.  The first indication of a back 
disorder was after a 1994 automobile accident several years 
post service. It is the conclusion of the Board that the 
appellant's claim in this case is not well grounded. 

None of the records indicate any chronic breathing disorder.  
Since service connection cannot be granted for a disability 
that is not shown to exist, the Board must accordingly find 
that a claim for service connection for such a disability is 
not well grounded and therefore must be denied, pursuant to 
the decision of the Court in Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc).

Although the RO did not specifically state that it denied the 
veteran's claims for a lower back disorder, and a breathing 
disorder, on the basis that they were not well grounded, the 
Board concludes that this was harmless.  See Edenfield.  The 
rating decisions, statement of the case and supplements 
adequately informed the veteran of the lack of evidence to 
support his claims, as required by 38 U.S.C.A. § 5103 (West 
1991 & Supp. 1998).  See Robinette v. Brown, 8 Vet. App. 69 
(1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  

Consequently the evidence does not support the veteran's 
claims, and service connection for a lower back disorder, and 
a breathing disorder is not warranted.  As there is no 
evidence of the existence of a lower back disorder, due to 
service, or a breathing disorder, the claims are denied as 
not well grounded.  38 U.S.C.A. § 5107(b). 

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.

It is noted in the INTRODUCTION section that the appellant's 
second period of service is not verified, but that 
verification was not needed in view of the holding herein.  
By way of explanation, it is noted that service medical 
records for the second period appear to be on file.  They 
reveal the episode of pneumonia reported above, but do not 
reveal any evidence of any chronic breathing disorder of back 
disorder.  In fact, recurrent back pathology is specifically 
denied on several examinations during the second period of 
service.  Those facts, coupled with the lack of any chronic 
breathing or back disorder otherwise related to the second 
period of service by competent evidence means that the exact 
nature or characterization of the period of service will make 
no difference in this outcome.

It is also noted that the appellant reported that he was 
disqualified from Special Forces training due to the 
breathing disorder.  That is not reflected in any of the 
records on file.  It appears from the record before the Board 
that the appellant was found eligible for the Special Forces 
training.  Throughout the records for both periods of service 
his principal limitation is caused by the service connected 
shoulder pathology.


ORDER

The claims for service connection for a chronic lower back 
disorder, and a chronic breathing disorder are denied on the 
basis that the claims are not well grounded.


REMAND

The veteran seeks an increased rating for his right shoulder 
disorder currently evaluated as 20 percent disabling.  He is 
right handed. 

Service connection for a right shoulder disorder, described 
as a right shoulder dislocation with limitation of motion, 
was established by a rating decision in August 1994.  A 20 
percent rating was assigned, and has remained in effect to 
the present time.

At an RO hearing in March 1998, the veteran testified that 
his right shoulder persistently dislocates, and he takes 
Motrin 800, and pain medications for the disorder, as well as 
regular physical therapy.  

The veteran was last afforded a VA examination in August 
1996.  He had been receiving treatment for his right shoulder 
disorder and related pathologies, from the VA at that time.  
Additional examination is indicated to ascertain the current 
nature and extent of the service connected right shoulder 
pathology.  In part, it is noted that there should be 
additional study as to motion of the shoulder, and the degree 
of functional impairment due to pain.  The Board is required 
to consider the range of motion codes in rating this 
disorder, as well as provisions concerning pain and fatigue.  
See 38 C.F.R. §§ 4.40, 4.59. The examination should also 
include findings concerning any neurological involvement. It 
is to fully evaluate these matters that additional 
examination is needed.

In order to clarify the veteran's disability picture, the 
Board concludes that a medical opinion is required.  The 
physician's should also have an opportunity to address the 
extent of functional and industrial impairment from the 
veteran's service connected disability.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment. Green 
v. Derwinski, 1 Vet.App. 121 (1991). The Court has also held 
that when the Board concludes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination. Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  This duty to assist also involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet.App. 461 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

Moreover, the Board is mindful that in DeLuca v. Brown, 8 
Vet.App. 202, 205-208 (1995), an increased rating for left- 
shoulder disorder case, the Court explained that 38 C.F.R. § 
4.40 is a regulation that:

[S]pecifically refers to disability due 
to lack of normal "endurance", provides 
for a rating to be based on "functional 
loss...due to...pain", and states that "a 
part which becomes painful on use must be 
regarded as seriously 
disabled"....Furthermore, § 4.40 provides 
that "[i]t is essential that the [rating] 
examination ...adequately portray 
the...functional loss"....

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In 
addition, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private, VA or 
military) which treated him for his right 
shoulder disorder, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
medical care provider specified by the 
veteran, including those mentioned above, 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder. To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2. The RO should schedule appellant for 
appropriate VA examination(s), to 
delineate the orthopedic and neurological 
symptoms attributed to the right shoulder 
disorder. All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The entire 
claims folders should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report(s).  
After examining the veteran, the 
examiner(s) is/are requested to specify 
whether any painful motion of the right 
shoulder is clinically elicited, and if 
so, the nature, location and intensity of 
the pain should be described in detail; 
and whether it is due to the service- 
connected right shoulder disability 
versus additional right shoulder 
disability or other disabilities. The 
examiner(s)  should note the range of 
motion of the right shoulder, and set 
forth the figures of a "normal" range 
of motion.  It should also be indicated 
whether the deep tendon reflexes are 
diminished, and if so, whether that 
appears due to the right shoulder 
pathology.  Any objective indications of 
such functional limitation due to pain 
should be described. The examiner(s)  
should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service- 
connected right shoulder disability has 
upon the appellant's daily activities. 
See DeLuca v. Brown, 8 Vet. App. 202 
(1995). The degree of functional 
impairment or interference with 
employability, if any, by the service- 
connected right shoulder disability 
should be described in detail as should 
any impact of the non-service connected 
disorders.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports. 

3.  The appellant and his representative 
are informed that while this issue is 
undergoing development they are free to 
add such evidence and argument to the 
record as they may desire.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1998) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes."). Ardison v. 
Brown, 6 Vet.App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

5.  The RO should then readjudicate the 
issue on the basis of all the evidence of 
record and with application of all 
appropriate legal theories, including the 
provisions of 38 C.F.R. §§ 4.40, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 
In the event the benefits sought are not 
granted, the veteran should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond thereto. It is requested that the 
supplemental statement of the case 
specifically set forth the reasons and 
bases for the decision. 
 
Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

